DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via written authorization with Dexter Chin, reg. no. 38842, on 03/10/2021.
The claims from the supplemental claims filed on 03/09/2011 are entered. The claims are further amended as follows: 

1.	(Currently Amended) A method for forming an adaptive learning platform on an adaptive learning platform comprising:
	providing the adaptive learning platform comprising 
	a backend system, the backend system is configured to execute on a server to manage 3D lessons including 3D maze lessons for display on a user device, wherein the backend system includes 
	a creation module, the creation module is configured to create a three-dimensional (3D) maze lesson, wherein the creation module generates a maze framework of the 3D maze lesson based on a level input and a choice input, wherein
	the maze framework includes x levels of nodes based on the level input and y number of choices at each node based on the choice input, wherein the nodes correspond to scenarios of the 3D maze lesson, 
	a number of nodes at a level is equal to yi-1, where i is from 1 to x and is an ith level of the maze framework, where 1 is a highest level and x is a lowest level,
	a parent node of an ith level has y child nodes in a next level (ith + 1), wherein a path of the parent node to one of the y child nodes in the next level is based on one of y selected choices, and
	nodes having no child nodes correspond to termination nodes, and 
	an analyzer module configured to perform analytics on a learner user’s results after completion of the 3D maze lesson, wherein performing the analytics comprises
	retrieving a training session path of the learner user, wherein the training session path is based on selected choices and indicates a path taken by the learner user from the parent node in the ith level having y child nodes to one of the y child nodes in the next level (ith + 1) until a termination node is reached, and 

	providing a frontend system, the frontend system is configured to execute on a user device, wherein the frontend system includes a user interface configured to display recommendations of other 3D lessons based on the analytics on the learner user’s training results;
	creating a new 3D maze lesson by a trainer user accessing the creation module, wherein creating the new 3D maze lesson comprises
	generating a base structure of the maze framework based on an inputted level and choice input,
	displaying a maze map for navigation across the nodes of the maze framework, the maze map is configured to display information of the nodes,
	generating content with questions and choices for the nodes of the maze framework, 
	generating final message content in the termination nodes of the maze framework, 
	storing the new 3D maze lesson when completed as a private storage in the backend system, and
	publishing the new 3D maze lesson for other users to access by transferring the new 3D maze lesson from the backend system to a cloud storage; and 
	wherein the creation module is configured to
	
	update a status of each node of the maze framework before, during and after generating content for the each node of the maze framework, wherein the status of the nodes of the maze framework provides progress information of the new 3D maze lesson.

2-4. (Cancelled)

5.	(Previously Presented) The method of claim [[4]] --1-- wherein creating the new 3D maze lesson by the trainer user accessing the creation module further comprises defining an environment of the new 3D maze lesson including 
	selecting an avatar from an avatar library, 
	selecting a voice of the avatar from a voice library, 
	defining a language of the avatar from a language library, and 
	copying a 3D scenario from a scenario library.  

Reasons for Allowance
Claims 1, 5-12, 15-20 (renumbered as claims 1-15) are allowed. 
The following is an examiner’s statement of reasons for allowance.
The Examiner has carefully examined independent claims 1 and 12.  The closest prior art references of record are Chung et al. (KR 101030577 B1), Rosenberg et al. (US 20200174630 A1), and Zaslavsky et al. (US 20150243179 A1).
Chung et al. (KR 101030577 B1) generally teaches a maze framework and collecting a student's path within the framework based on answering test questions [Fig. 18] but does not explicitly teach wherein the maze framework includes x levels of nodes based on the level input and y number of choices at each node based on the choice input, wherein the nodes correspond to scenarios of the 3D maze lesson, a number of nodes at a level is equal to yi-1, where i is from 1 to x and is an ith level of the maze framework, where 1 is a highest level and x is a lowest level, a parent node of an ith level has y child nodes in a next level (ith + 1), wherein a path of the parent node to one of the y child nodes in the next level is based on one of y selected choices, and update a status of each node of the maze framework before, during and after generating content for the each node of the maze framework, wherein the status of the nodes of the maze framework provides progress information of the new 3D maze lesson.
Rosenberg et al. (US 20200174630 A1) discloses an education system presenting quizzes and a lesson framework including parent, child, termination nodes [Figs. 6, 19] but does not explicitly teach wherein the maze framework includes x levels of nodes based on the level input and y number of choices at each node based on the choice input, wherein the nodes correspond to scenarios of the 3D maze lesson, a number of nodes at a level is equal to yi-1, where i is from 1 to x and is an ith level of the maze framework, where 1 is a highest level and x is a lowest level, a parent node of an ith level has y child nodes in a next level (ith + 1), wherein a path of the parent node to one of the y child nodes in the next level is based on one of y selected choices, and update a status of each node of the maze framework before, during and after generating content for the each node of the maze framework, wherein the status of the nodes of the maze framework provides progress information of the new 3D maze lesson.
Zaslavsky et al. (US 20150243179 A1) discloses creating a lesson flow for a plurality of difficulty levels with questions, choices, and lesson information [Fig. 5] and customizing lesson flow from a calculated student level [Fig. 9] but does i-1, where i is from 1 to x and is an ith level of the maze framework, where 1 is a highest level and x is a lowest level, a parent node of an ith level has y child nodes in a next level (ith + 1), wherein a path of the parent node to one of the y child nodes in the next level is based on one of y selected choices, and update a status of each node of the maze framework before, during and after generating content for the each node of the maze framework, wherein the status of the nodes of the maze framework provides progress information of the new 3D maze lesson.
The art of record, either applied alone or in combination, do not teach the following claimed limitations of independent claim 1, and the substantially similar corresponding limitations of claim 12: 
a maze framework of the 3D maze lesson based on a level input and a choice input, wherein the maze framework includes x levels of nodes based on the level input and y number of choices at each node based on the choice input, wherein the nodes correspond to scenarios of the 3D maze lesson, a number of nodes at a level is equal to yi-1, where i is from 1 to x and is an ith level of the maze framework, where 1 is a highest level and x is a lowest level, a parent node of an ith level has y child nodes in a next level (ith + 1), wherein a path of the parent node to one of the y child nodes in the next level is based on one of y selected choices…, and
update a status of each node of the maze framework before, during and after generating content for the each node of the maze framework, wherein the status of the nodes of the maze framework provides progress information of the new 3D maze lesson.
The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which define the patentability of the claimed invention.
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/
Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145